DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant amended independent claims 16 and 28 to specify that the contraction member is directly connected to the outside of the flexible bag to be filled with a liquid medicament. An injection device incorporating these features overcomes the previously issued rejections of claim 16 under 35 U.S.C. 103 over Kriesel et al. (U.S. Patent Application Publication No. 2008/0319385) in view of Melker (U.S. Patent No. 5,628,305) and of claim 28 under 35 U.S.C. 103 over Kriesel in view of Melker and in further view of Olson (U.S. Patent No. 4,337,769). Such an injection device further distinguishes over the following disclosures:
Lee et al. (U.S. Patent Application Publication No. 2012/0016306) discloses an infusion pump comprising a flexible membrane bladder that expands and contracts radially, in contrast to the claimed invention.
Chiravuri et al. (U.S. Patent Application Publication No. 2011/0034872) discloses a liquid delivery apparatus comprising a reservoir surrounded by a compressive sleeve spring that radially compresses the reservoir, in contrast to the claimed invention.
Hideya et al. (European Patent Application 0722745) discloses an apparatus for supplying fluid comprising a spring that longitudinally exerts force 
Accordingly, claims 16 and 18-31 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (U.S. Patent Application Publication No. 2012/0016306) discloses an infusion pump.
Chiravuri et al. (U.S. Patent Application Publication No. 2011/0034872) discloses a liquid delivery apparatus comprising a reservoir surrounded by a compressive sleeve spring.
Hideya et al. (European Patent Application 0722745) discloses an apparatus for supplying fluid comprising a flexible bag and a contraction member.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781